Exhibit 10.1

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

  

 

This Confidential Settlement Agreement and Release (“Agreement”) is made and
entered into by Jeff McCollum (“McCollum”), on the one hand, and Accelerize Inc.
(“Accelerize”), on the other hand (hereinafter collectively “the parties”), with
reference to the following facts.

 

A.     Accelerize filed a civil lawsuit against McCollum styled Accelerize Inc.
v. Jeff McCollum, on or about February 23, 2015, in Orange County Superior
Court, Case No. 30-2015-00772908-CU-BC-CJC (the “Accelerize Action”). Accelerize
claims in that Action that it is entitled to damages for fraud, breach of
contract, breach of fiduciary duty, misappropriation of trade secrets and
violation of the Computer Fraud and Abuse Act. On or about May 29, 2015,
McCollum filed a cross-complaint against Accelerize in the Accelerize Action
claiming that he is entitled to declaratory relief and damages for breach of
contract (the “Cross-Complaint”).

 

B.     McCollum filed a civil lawsuit against Accelerize styled Jeff McCollum v.
Accelerize Inc., fka Accelerize Media Inc., dba Cake Marketing, on or about
February 23, 2015, in Orange County Superior Court, Case No.
30-2015-00773093-CU-NP-CJC (the “McCollum Action”). McCollum claims in the
McCollum Action he is entitled to declaratory relief and damages for alleged
violation of California Commercial Code §8401 and breach of fiduciary duty
arising from Accelerize’s delay in removing a restrictive legend from a share
certificate representing 1.89 million shares of Accelerize stock owned by
McCollum (the “Shares”). The Accelerize Action, Cross-Complaint and McCollum
Action are sometimes hereinafter referred to collectively as the “Actions” and
the Cross-Complaint and McCollum Action are sometimes hereinafter referred to as
the “McCollum Actions”.

 

C.     McCollum denies all of Accelerize’s allegations in the Accelerize Action
and denies that he has any legal or equitable responsibility for the damages
alleged by Accelerize. Accelerize denies all of McCollum’s allegations in the
McCollum Actions and denies that it has any legal or equitable responsibility
for the damages alleged by McCollum.

 

D.     McCollum and Accelerize desire to compromise, settle and release all
claims arising out of and related to McCollum’s employment with Accelerize, and
any and all other claims, whether known or unknown, arising out of or based on
any fact, matter or event which occurred prior to the date of this Agreement,
including any claims asserted in or that could have been asserted in the
Actions.

 

NOW, THEREFORE, in consideration of the mutual releases, waiver of costs and
other good and valuable consideration set forth below, the parties hereto agree
as follows:

 

 

 
1

--------------------------------------------------------------------------------

 

 

1.     Payment of Money

 

In consideration for McCollum’s execution of this Agreement, dismissal of the
McCollum Action and Cross-Complaint with prejudice, execution of the Stipulation
of a Settlement attached hereto as Exhibit D, relinquishment of the Shares
including all right and title in and to them, Accelerize will pay or cause to be
paid to McCollum two million seven hundred thousand dollars ($2,700,000.00) (the
“Settlement Sum”) in the form of a check made out to Jeff McCollum in the amount
of one million dollars ($1,000,000.00) (the “Initial Payment”), plus one million
seven hundred thousand dollars ($1,700,000.00) payable in forty-eight (48) equal
monthly payments (the “Installment Payments”). In the event, and only in the
event, that Accelerize files or has filed against it a voluntary or involuntary
petition under any bankruptcy or insolvency law, payment of all Installment
Payments shall be secured pursuant to a pledge and grant of a security interest
in all assets of Accelerize pursuant to the terms of a security agreement
attached hereto as Exhibit A and other documents in support thereof
(collectively, “Security Documents”). McCollum acknowledges and agrees that his
security interest pursuant to the Security Documents and hereunder will at all
times be subordinated to Accelerize’s two existing loan agreements with,
respectively, SaaS Capital Funding II, LLC and Agility Capital II, LLC and any
other financing, loan, indebtedness and/or security agreement which Accelerize
may enter into after the date hereof with any Lender, as that term is defined in
the Security Documents. Subject to the immediately following sentence,
Accelerize will pay or cause to be paid the Initial Payment within thirty (30)
days after its litigation counsel’s receipt of the original unlegended stock
certificate representing the Shares, a copy of this Agreement executed by
McCollum and signed by his counsel, any W-9 forms required by Accelerize, and
the signed requests for dismissal with prejudice of McCollum’s entire
Cross-Complaint and the entire McCollum Action described in paragraph 4 below,
and signed Stipulation of a Settlement attached hereto as Exhibit D (together,
the “Conditions Precedent”). Notwithstanding the foregoing, the Initial Payment
shall not be due or paid prior to January 2, 2017. The Installment Payments
shall be due on the first day of each month, and shall commence upon the later
of (a) July 1, 2017 or (b) the satisfaction of the Conditions Precedent. The
Settlement Sum shall be allocated as follows:  eight hundred thousand dollars
($800,000.00) shall be allocated to attorneys’ fees, two hundred thousand
dollars ($200,000.00) shall be allocated to other income, one million seven
hundred thousand ($1,700,000.00) shall be allocated to wages, and zero shall be
allocated on account of the relinquishment of the Shares. Regular withholdings
shall be made from the wages portion of the Settlement Payment.  No withholdings
shall be made from the attorneys’ fees and other income portion of the
Settlement Payment, but Accelerize shall issue appropriate Form 1099(s) in
connection with these payments.  The Initial Payment and Installment Payments
shall be made payable to “Jeff McCollum.”  McCollum agrees that his portion of
the Settlement Sum compensates him for all economic damages, personal injuries,
injuries to reputation, emotional pain and suffering allegedly caused by
Accelerize’s conduct and that the attorneys’ fees portion compensates him for
all attorneys’ fees in the Actions. McCollum shall not buy or sell any shares of
Accelerize stock from the date this Agreement is signed by McCollum through the
date of the last Installment Payment hereunder. Notwithstanding anything else
stated in this Agreement or in the Stipulation of a Settlement attached hereto
as Exhibit D, McCollum shall not file said stipulation with the Court until at
least one week after complete execution of this Agreement and Accelerize’s
obligations hereunder are conditioned on McCollum refraining from filing said
stipulation until such time.

 

2.     Default and Stipulated Judgment

 

Simultaneous with the execution of this Agreement, the Parties will execute a
Stipulated Judgment in favor of McCollum and against Accelerize in the amount of
one million seven hundred thousand dollars ($1,700,000.00) (“Judgment”). 
Attached hereto as Exhibit “B” is Judgment.  Judgment will not be filed or
executed upon unless Accelerize defaults on the Installment Payments and fails
to cure its default as described below. Upon completion of Installment Payments,
Judgment will be destroyed and be of no force and effect.

 

 

 
2

--------------------------------------------------------------------------------

 

 

In the event that any of the Installment Payments are not received as set forth
in Section 1, McCollum’s counsel shall give written notice to Accelerize counsel
(William Archer by fax (213) 250-7900 with a copy by email to
William.Archer@lewisbrisbois.com and Damon Stein by email to damon@getCAKE.com)
of the said default and advise Messrs. Archer and Stein that Accelerize has ten
(10) days to cure their default by making payment of the delinquent payment. If
Accelerize’s default is not cured within ten (10) days of McCollum’s written
notice of default, McCollum shall have the right to file the Judgment, but
subtracting from the Judgment all prior Initial and Installment Payments made by
Accelerize. By way of illustration only, if Accelerize made its first
installment payment of $35,416.67 on July 1, 2017, but failed to make its second
Installment Payment and failed to timely cure, McCollum would file the judgment
for $1,664,583.33 (i.e., $1,700,000 - $35,416.67). Once Judgment is filed,
McCollum will be able to exercise all post-judgment collection efforts. The
parties further agree that McCollum shall be entitled to recover all costs and
fees associated with any legal proceedings related to Accelerize’s default. In
the event Accelerize makes a late payment but timely cures its default,
Accelerize’s late payment does not impact the due date of its next Installment
Payment. All Installment Payments are due on the first day of each month.   

 

3.     Merger, Acquisition Or Other Event

 

In the event of the consummation of a Change of Control, then the full
Settlement Sum (less any money paid by Accelerize prior to the Change of
Control) shall be immediately due and payable. “Change of Control” for purposes
of this Section 3 means (a) a merger of Accelerize with another person or entity
if, following the closing of the merger, (i) shareholders of Accelerize prior to
the merger hold less than a majority of the outstanding voting shares of the
merged entity and (ii) Accelerize or the successor corporation in such merger
de-register from or otherwise terminate their obligation to file reports with
the Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended; (b) the acquisition of more than
fifty percent (50%) of the outstanding voting shares of Accelerize by another
person or entity other than in a transaction conducted primarily for purposes of
capital raising; (c) the authorizing of a person or entity other than the board
of directors or an officer (such as a trustee in bankruptcy) to direct the
management and operations of Accelerize; or (d) the sale or other transfer of
all or substantially all of Accelerize's assets to another entity or person. The
parties further agree that McCollum shall be entitled to recover all costs and
fees associated with any legal proceedings to enforce Accelerize’s payment of
the Settlement Sum, which becomes due because of a Change of Control.

 

4.     Release of Federal Age-Related Claims

 

McCollum, for himself and for his heirs, executors, administrators, successors,
and assigns, does hereby fully and forever release and discharge Accelerize, and
its present and former partners, shareholders, members, employees, agents,
directors, officers, attorneys, insurers, predecessors, successors, assigns,
heirs, executors, administrators, and related entities, and all other persons,
firms, corporations, associations, partnerships, or entities having any legal
relationship to Accelerize of and from any and all claims, demands, causes of
action, charges and grievances, of whatever kind or nature, whether known or
unknown, suspected or unsuspected, which McCollum now owns or holds or has at
any time before this date owned or held against any of them, arising out of any
claim(s) of age discrimination under federal law or state law, including the
federal Age Discrimination in Employment Act (including the Older Workers
Benefit Protection Act). This Release does not prohibit McCollum from filing any
ADEA related charges with any governmental administrative agency as long as
McCollum does not personally seek reinstatement, damages, remedies, or other
relief as to any claim that McCollum has released, any right to which McCollum
hereby waives.

 

 

 
3

--------------------------------------------------------------------------------

 

 

5.     Release of All Claims and Liabilities

 

Except for those obligations created by or arising out of this Agreement,
McCollum and Accelerize each hereby irrevocably, unconditionally, completely and
forever release, acquit and discharge each other, and all of each other’s
predecessors and successors in interest, assigns, subsidiaries, direct and
indirect parents, divisions, affiliated entities, and their past, present, and
future agents, attorneys, employees, principals, officers, directors, members,
shareholders, partners, insurers, independent contractors, heirs, and
representatives from any and all liability, whether in contract, tort, or
otherwise, that McCollum or Accelerize now has or which may hereafter accrue,
including without limitation, all claims, demands, causes of action, damages,
losses, obligations, rights, liens, costs, expenses, attorneys’ fees, and
liabilities whether known or unknown for or in any manner arising out of,
asserted in, or related to the Actions. The release and discharge of Accelerize
given by McCollum in this Agreement expressly extends to and includes Scottsdale
Insurance Company.

 

Except as otherwise provided herein, the parties agree that this Agreement and
the releases given herein include all claims of every kind and nature, past,
present and future, known or unknown, suspected or unsuspected, related to,
arising out of, or which were or could have been asserted in, the Actions. The
parties intend that this Agreement shall be effective as a full and final accord
and satisfaction and general release of the matters released herein. The parties
are aware that §1542 of the California Civil Code provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

The parties expressly waive all rights under §1542 of the Civil Code of
California, and under any and all similar laws of any governmental entity. Each
party assumes the risk that the facts and/or law may be other than it believes.

 

McCollum represents and warrants that he has no pending claims, suits or charges
against Accelerize other than the McCollum Actions. Accelerize represents and
warrants that it has no pending claims, suits or charges against McCollum other
than the Accelerize Actions. McCollum acknowledges and agrees that,
notwithstanding anything else stated in this Agreement, the Addendum to Release
of All Claims attached hereto as Exhibit C and incorporated herein by this
reference as if set forth fully below, must be separately signed by McCollum
before a notary public and an original of said signed and notarized Exhibit C
must be delivered to counsel for Accelerize, William Archer, as a condition
precedent to Accelerize’s payment obligations under this Agreement.

 

 

 
4

--------------------------------------------------------------------------------

 

 

6.     Dismissal With Prejudice.

 

Within ten (10) days of receipt of a fully-executed copy of this Agreement and
the Security Documents, McCollum shall deliver to Accelerize executed requests
for dismissal with prejudice of the entire McCollum Action and Cross-Complaint.
Accelerize will not file the dismissals with the court prior to confirmation of
McCollum’s counsel’s receipt of the last Installment Payment of the Settlement
Sum. Accelerize shall simultaneously with the requests for dismissal of the
McCollum Actions file a request for dismissal with prejudice of the entire
Accelerize Action. The parties further agree, pursuant to California Code of
Civil Procedure section 664.6, that the Court shall retain jurisdiction over the
parties to enforce the settlement until performance in full of the terms of this
Agreement. This includes tolling of any applicable statute, rule or court order
affecting timely prosecution of this action, including the 5-year dismissal
statute.

 

7.     Period for Review and Consideration of Agreement

 

McCollum confirms that he has been given twenty-one (21) days to review and
consider this Agreement before signing it. McCollum understands that he may use
as much or as little of this period as he wishes prior to signing the Agreement.

 

8.     McCollum’s Right to Revoke Waiver of Claims Under the ADEA, and ADEA Only

 

In order to comply with the Older Workers Benefits Protection Act (29 U.S.C.
§626(f)) and effectuate the release by McCollum of any potential claims under
the Federal Age Discrimination In Employment Act, as described in Paragraph 2,
McCollum agrees as follows. McCollum specifically acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination
Employment Act of 1967 (“ADEA”) in exchange for the consideration paid. McCollum
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which he was already entitled. He has carefully
reviewed this Agreement and understands the terms and conditions it contains. By
entering into this Agreement he is giving up potentially valuable legal rights
and he intends to be bound by all the terms and conditions set forth in this
Agreement. He is entering into this Agreement freely, knowingly and voluntarily.
He has been advised to consult legal counsel before executing the Agreement. He
does not waive any rights or claims that may arise after the date this Agreement
is executed. If this Agreement is signed by McCollum and returned to
Accelerize’s counsel within the time specified in this paragraph, McCollum may
revoke the release of any ADEA claims only, within seven (7) calendar days of
the date of McCollum’s signature to this Agreement. Revocation must be made by
delivering a written notice of revocation to Accelerize’s counsel, which must be
received no later than the close of business on the seventh (7th) calendar day
(or next business day thereafter, if the seventh calendar day is not a business
day) after McCollum signs this Agreement. If McCollum revokes any ADEA claims,
this Agreement shall not be effective or enforceable as to any rights he may
have under the ADEA. Additionally, this Release eliminates all penalties, such
as attorneys’ fees, for any action brought by McCollum challenging the validity
of the ADEA waiver.

 

 

 
5

--------------------------------------------------------------------------------

 

 

Notice to Accelerize for purposes of this Agreement shall be effective if and
only if it is delivered within the revocation period set forth above by one or
more of the following means: (a) personally; (b) by overnight courier; or (c) by
registered mail to: William Archer, Esq., Lewis, Brisbois, Bisgaard & Smith,
LLP, 633 West 5th Street, Suite 4000, Los Angeles, California 90071.

 

9.     Tax Liability

 

Accelerize’s payment to McCollum described above in paragraph 1 represents a
compromise of McCollum’s claims against Accelerize. McCollum recognizes that
Accelerize is withholding federal and state income taxes, FICA and any other
legally required type of payroll deduction from the Settlement Sum and making a
FICA contribution only on the wages portion of such payment. McCollum agrees
that his liability for state or federal income tax payments or penalties arising
from the balance of the Settlement Sum shall be McCollum’s sole responsibility.
McCollum agrees to indemnify and to hold harmless Accelerize from any and all
actions, claims or demands brought by any tax or other authority based upon
McCollum’s tax obligations arising from the payment to be made pursuant to this
Agreement, and agrees specifically to reimburse Accelerize for any taxes,
interest and penalties paid by Accelerize and for the costs, legal fees, and any
other expenses incurred by Accelerize as a result of any such actions, claims or
demands.

 

10.     Confidentiality

 

The Parties hereby state, represent, warrant, and agree that the terms and
conditions of this Agreement and each and every document and communication
regarding this Agreement is confidential. Except as set forth herein, the
Parties agree that they will not seek nor promote publicity nor cooperate in any
efforts to promote or publicize any of the terms or conditions of this
Agreement, including, but not limited to, the fact of and the amount of any of
the payments required herein.

 

The Parties further agree that, except as provided in this paragraph, they will
not: (1) communicate, discuss, disclose, disseminate, or publish the amount of
the payment made by Accelerize, or (2) communicate, discuss, disclose,
disseminate, or publish the fact that McCollum has received a payment in any
amount from Accelerize as a result of this Agreement. Upon inquiry, the Parties
shall respond in substance by stating only that “this matter has been resolved.”
The Parties expressly agree that they have received full and fair consideration
for the promises made in this Agreement. Notwithstanding the foregoing, the
parties may communicate the terms of this Agreement (a) to the extent required
by SEC reporting requirements, (b) to the extent such terms already have been
disclosed by Accelerize in any SEC filings, (c) for the recording of a UCC-1 or
other Security Documents, which shall identify the name and address of
Accelerize as a debtor and McCollum as a creditor, and describe the collateral
securing McCollum’s claim against Accelerize, (d) in the case of Accelerize, to
any prospective or actual lenders or other parties providing or contemplating
providing financing to Accelerize, and (e) if compelled by subpoena or court
order, but only after prompt notice to Accelerize of any such subpoena or court
order. McCollum may also communicate the terms of this Agreement to his legal
counsel, tax advisors, taxing authority, accountants, and spouse, provided that
McCollum first advises them of the confidentiality provisions of this Agreement
and secures their agreement for the express benefit of Accelerize not to
communicate, discuss, disclose, disseminate, or publish the terms and conditions
of this Agreement. McCollum acknowledges that Accelerize has SEC reporting
requirements and that nothing in this paragraph 10 shall preclude or limit
Accelerize from complying with those requirements.

 

 

 
6

--------------------------------------------------------------------------------

 

 

11.     Non-Disparagement; Non-Solicitation; Non-Use or Access to Accelerize
System

 

McCollum further represents that he will not, either orally or in writing, make
defamatory or otherwise disparaging or injurious statements concerning
Accelerize to any current or future employee, client, vendor, or supplier of
Accelerize or to the public in any way including but not limited to in any
interview or on any website, blog or social media. This provision is a material,
essential and indispensable condition of this Agreement. If Accelerize’s
designated representative is contacted about McCollum’s employment, Accelerize
shall disclose only McCollum’s dates of employment, positions held and, if
authorized in writing by McCollum, McCollum’s last rate of pay. Accelerize
represents that it will use reasonable good faith efforts to advise each of its
directors, executive officers, and employees to not, either orally or in
writing, make defamatory or otherwise disparaging or injurious statements
concerning McCollum to anyone or to the public in any way including but not
limited to in any interview or on any website, blog or social media.

 

For a period of eighteen (18) months from the date McCollum signs this
Agreement, McCollum will not without the prior written consent of Accelerize
attempt to or recruit, solicit or induce to terminate their employment, or
otherwise cease their relationship with Accelerize or its affiliates
(“Solicitation”) any person who was employed by Accelerize within six (6) months
of the actual or attempted Solicitation.

 

McCollum warrants, represents and agrees that he shall not at any time ever log
onto, access, review or otherwise see or use Accelerize’s software or computer
system including but not limited to its Salesforce account.

 

12.     Liquidated Damages

 

The parties understands that Paragraphs 10 and 11, above, are essential to this
Agreement and that, in the event of a breach by either party of any provision of
Paragraph 10 or 11, damages would be difficult, if not impossible, to quantify.
Therefore, it is understood and agreed by the parties that, in the event of a
breach by either party of any provision of Paragraph 10 or 11, the non-breaching
party will be awarded twenty-five thousand dollars ($25,000) per breach as
damages and not as a penalty.

 

13.     Wages and Compensation

 

McCollum further warrants and represents that he has received all wages and
compensation due to him on account of his relationship with Accelerize.

 

 

 
7

--------------------------------------------------------------------------------

 

 

14.     Waiver of Future Employment

 

McCollum will neither apply for employment with Accelerize or any related entity
nor seek reinstatement as an independent contractor of Accelerize, or any
Employer entity under common ownership or control. This provision shall not
apply in the event McCollum is working for an entity that acquires or is
acquired by Accelerize subsequent to execution of this Agreement. The execution
of this Agreement shall be good and sufficient cause to reject any application
for employment or engagement with Accelerize or any Employer entity under common
ownership or control.

 

15.     Severability

 

If any term or provision of this Agreement is held to be invalid or
unenforceable, the remaining portions of this Agreement will continue to be
valid and will be performed, construed and enforced to the fullest extent
permitted by law, and the invalid or unenforceable term will be deemed amended
and limited in accordance with the intent of the parties, as determined from the
face of the Agreement, to the extent necessary to permit the maximum
enforceability or validation of the term or provision.

 

16.     Assignment of Claims

 

The Parties hereby represent and warrant that they have not heretofore assigned
or transferred or purported to assign or transfer to anyone or any entity any
claims, assertions of claims, demands, actions, causes of action, or suits based
upon, arising out of, pertaining to, concerning or connected with any other
matters herein released. The Parties agree to defend, indemnify and hold
harmless each other against any claim, demand, damage, debt, liability, account,
action, cause of action, attorneys’ fees actually paid or incurred, cost, or
expense arising out of or in connection with any such transfer, assignment or
purported or claimed transfer or assignment.

 

17.     Integration Clause

 

This Agreement constitutes and contains the entire agreement and understanding
between the parties and supersedes and replaces all prior negotiations and
agreements proposed or otherwise, whether written or oral, concerning the
subject matter of this Agreement. This is an integrated document.

 

18.     Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto, his or their respective legal successors, heirs, administrators,
executors, assigns and each of them.

   

19.     Captions

 

The captions utilized herein have been inserted solely for identification and
reference purposes only and shall not be used in the construction or
interpretation of this Agreement.

 

 

 
8

--------------------------------------------------------------------------------

 

 

20.     Non-Admission of Liability

 

McCollum acknowledges that the consideration detailed herein does not constitute
an admission of liability, express or implied, on the part of Accelerize with
respect to any fact, matter or event which may be involved in the Action or in
any underlying events or incidents. McCollum acknowledges that Accelerize is
providing him with the above-recited consideration solely for the purpose of
resolving any and all controversies and disputes, known and unknown, between
McCollum and Accelerize. This Agreement reflects no admission of wrongdoing by
any party.

 

21.     Attorneys’ Fees and Costs

 

Nothing in this Agreement, nor the existence of this Agreement, shall be
interpreted to render McCollum prevailing party for any purpose, including, but
not limited to, an award of attorneys’ fees and costs. The parties agree that
each party shall bear their own attorneys’ fees and costs.

 

22.     Counterparts

 

This Agreement may be signed in separate counterparts, which together shall
constitute one instrument.

 

23.     Facsimile Signatures

 

A signed facsimile version of this Agreement, including a scanned pdf copy,
shall have the same force and effect as a signed original of this Agreement.

 

24.     Choice of Law

 

This Agreement shall be construed in accordance with the laws of the State of
California applicable to contracts entered into and fully performed in said
state.

 

25.     Waiver

 

No term or condition of this Agreement may be waived except in a writing signed
by the party to be bound thereby.

 

26.     Modification

 

This Agreement may not be amended, except in writing signed by the parties
hereto.

 

27.     Admissibility

 

It is the intent of the parties, pursuant to Evidence Code §§1122(a)(1) and
1123(b) and Code of Civil Procedure §664.6, that all of the terms of this
Agreement may be disclosed to a court of law and shall be enforceable and
binding upon them in a court of law.

 

 

 
9

--------------------------------------------------------------------------------

 

 

28.     Actions

 

In the event of any breach of any term of this Agreement, the prevailing party
will be entitled to recover its reasonable attorneys’ fees and costs. Unless
specifically stated otherwise in this Agreement, neither party is in breach of
this Agreement unless and until the other party gives the allegedly breaching
party notice detailing the specific nature of any such breach and the allegedly
breaching party either has not cured it within thirty (30) days following the
date he or it receives the notice.

 

29.     Medicare

 

McCollum warrants that McCollum is not a Medicare beneficiary as of the date of
this release and therefore no conditional payments have been made by Medicare.
McCollum will indemnify, defend and hold Released Party and Scottsdale Insurance
Company harmless from any and all claims, liens, Medicare conditional payments
and rights to payment, known or unknown. This settlement is based upon a good
faith determination of the parties to resolve a disputed claim.

 

The parties have not shifted responsibility of medical treatment to Medicare in
contravention of 42 U.S.C. §1395y(b). The parties resolved this matter in
compliance with both state and federal law. The parties made every effort to
adequately protect Medicare’s interest and incorporate such into the settlement
terms.

 

 

 

ACCELERIZE INC.

 

 

 

 

 

 

 

 

 

DATED: November 29, 2016

By:

 /s/ Brian Ross

 

 

 

 

 

 

 

 

 

        DATED: November 29, 2016 By:  /s/ Jeff McCollum       JEFF McCOLLUM  

  

APPROVED AS TO FORM:

  

 

LEWIS BRISBOIS BISGAARD & SMITH LLP

 

 

 

 

 

 

 

 

 

DATED: November 29, 2016 

By:

 /s/ William Archer

 

 

 

William Archer

 

 

 

Attorneys for Accelerize Inc.

 

 

 

 
10

--------------------------------------------------------------------------------

 

   

 

CALL & JENSEN

 

 

 

 

 

 

 

 

 

DATED: November 29, 2016

By:

 /s/ David R Sugden

 

 

 

David R. Sugden

 

 

 

Attorneys for Jeff McCollum

 

 

 

 
11

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SUBORDINATED SECURITY AGREEMENT

 

THIS SUBORDINATED SECURITY AGREEMENT dated as of November 29, 2016, is made and
executed between Accelerize Inc., a Delaware corporation, with its principal
office at 20411 SW Birch Street, Suite 250, Newport Beach, CA 92660 ("Grantor")
and Jeff McCollum, his successors and assigns ("Creditor ").

 

GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to
Creditor a subordinated security interest in the Collateral1to secure the
payment and performance of the Indebtedness, and agrees that thereafter Creditor
shall have the rights stated in this Agreement with respect to the Collateral,
in addition to all other rights which Creditor then may have by law.

 

COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means
all of Grantor’s rights, title and interests in, to and under all assets,
whether now owned or hereafter acquired, whether now existing or hereafter
arising, and wherever located, including, without limitation, the following:

 

(a)     all Accounts;

  

(b)     all “Copyright Licenses” which means all licenses, contracts or other
agreements, whether written or oral, naming the Grantor as licensee or licensor
and providing for the grant of any right to use or sell any works covered by any
copyright;

  

(c)     all “Copyrights” which means all domestic and foreign copyrights,
whether registered or not, including all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression (including all copyright rights with respect to
Software), acquired or used by the Grantor, all applications, registrations and
recordings thereof (including applications, registrations and recordings in the
United States Copyright Office or in any similar office or agency of the United
States or any other country or any political subdivision thereof), and all
reissues, divisions, continuations, continuations in part and extensions or
renewals thereof;

  

(d)     all Chattel Paper (whether tangible or electronic);


 

--------------------------------------------------------------------------------

1All defined terms used herein but not defined herein have the same meaning as
set forth in the California Commercial Code or the Uniform Commercial Code for
the State of California.

 

 

 
12

--------------------------------------------------------------------------------

 

 

(e)     all Deposit Accounts;

  

(f)     all Documents;

  

(g)     all furniture, Fixtures and Equipment;

  

(h)     all machinery;

  

(i)     all General Intangibles (including all Payment Intangibles);

  

(j)     all Goods;

  

(k)     all Instruments (including Promissory Notes and each certificated
Security);

  

(l)     all “Intellectual Property” which means the Copyrights, Trademarks and
Patents;

  

(m)     all Inventory;

  

(n)     all Investment Property;

  

(o)     all “Licenses” which means the Copyright Licenses, the Trademark
Licenses and the Patent Licenses;

  

(p)     all Letter-of-Credit Rights;

  

(q)     all “Patent Licenses” which means all licenses, contracts or other
agreements, whether written or oral, naming the Grantor as licensee or licensor
and providing for the grant of any right to manufacture, use or sell any
invention covered by any Patent;


 

 

 
13

--------------------------------------------------------------------------------

 

 

(r)     all “Patents” which means all domestic and foreign letters patent,
design patents, utility patents, industrial designs, inventions, trade secrets,
ideas, concepts, methods, techniques, processes, proprietary information,
technology, know-how, formulae, rights of publicity and other general
intangibles of like nature, now existing or hereafter acquired, all
applications, registrations and recordings thereof (including applications,
registrations and recordings in the United States Patent and Trademark Office,
or in any similar office or agency of the United States or any other country or
any political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof;

  

(s)     all Promissory Notes;

  

(t)     all “Receivables Records” which means (i) all original copies of all
documents, instruments or other writings or electronic records or other Records
evidencing Grantor’s Receivables, (ii) all books, correspondence, credit or
other files, Records, ledger sheets or cards, invoices, and other papers
relating to Receivables, including, without limitation, all tapes, cards,
computer tapes, computer discs, computer runs, record keeping systems and other
papers and documents relating to the Receivables, whether in the possession or
under the control of Grantor or any computer bureau or agent from time to time
acting for Grantor or otherwise, (iii) all evidences of the filing of financing
statements and the registration of other instruments in connection therewith,
and amendments, supplements or other modifications thereto, notices to other
creditors, secured parties or agents thereof, and certificates, acknowledgments,
or other writings, including, without limitation, lien search reports, from
filing or other registration officers, (iv) all credit information, reports and
memoranda relating thereto and (v) all other written or non-written forms of
information related in any way to the foregoing or any Receivable;

  

(u)     all Supporting Obligations;

  

(v)     all “Trademark Licenses” which means all licenses, contracts or other
agreements, whether written or oral, naming the Grantor as licensor or licensee
and providing for the grant of any right concerning any Trademark, together with
any goodwill connected with and symbolized by any such trademark licenses,
contracts or agreements and the right to prepare for sale or lease and sell or
lease any and all Inventory now or hereafter owned by the Grantor and now or
hereafter covered by such licenses;

 

 

 
14

--------------------------------------------------------------------------------

 

  

(w)     all “Trademarks” which means all domestic and foreign trademarks,
service marks, collective marks, certification marks, trade names, business
names, d/b/a’s, Internet domain names, trade styles, designs, logos and other
source or business identifiers and all general intangibles of like nature, now
or hereafter owned, adopted, acquired or used by the Grantor (including all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers), all
applications, registrations and recordings thereof (including applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state thereof or any
other country or any political subdivision thereof), and all reissues,
extensions or renewals thereof, together with all goodwill of the business
symbolized by such marks and all customer lists, formulae and other Records of
the Grantor relating to the distribution of products and services in connection
with which any of such marks are used;

  

(x)     all other tangible and intangible personal property of the Grantor
(whether or not subject to the California Commercial Code or the Uniform
Commercial Code for the State of California), including all commercial tort
claims, all proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the property of the
Grantor (including any proceeds of insurance thereon and all causes of action,
claims and warranties now or hereafter held by the Grantor in respect of any of
the items listed above), and all books, correspondence, files and other Records,
including all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of the Grantor or any other person from time to
time acting for the Grantor that at any time evidence or contain information
relating to any of the property described herein or are otherwise necessary or
helpful in the collection or realization thereof; and

  

(y)     all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral.

  

Despite any other provision of this Agreement, Creditor will not be granted, and
will not have, a nonpurchase money security interest in household goods, to the
extent such a security interest would be prohibited by applicable law. In
addition, if because of the type of any Collateral, Creditor is required to give
a notice of the right to cancel under Truth in Lending for the Indebtedness,
then Creditor will not have a security interest in such Collateral unless and
until such a notice is given.

 

 

 
15

--------------------------------------------------------------------------------

 

 

GRANTOR'S WAIVERS AND RESPONSIBILITIES. Except as otherwise required under this
Agreement or by applicable law, from and after the date that an Act of
Insolvency shall have occurred, (A) Grantor agrees that if Grantor shall fail to
make a payment of the Indebtedness when due (including cure periods), then
subject to any and all rights of any Lender, Creditor need not tell Grantor
about any action or inaction Creditor takes in connection with this Agreement;
(B) Grantor assumes the responsibility for being and keeping informed about the
Collateral; and (C) Grantor waives any defenses that may arise because of any
action or inaction of Creditor, including without limitation any failure of
Creditor to realize upon the Collateral or any delay by Creditor in realizing
upon the Collateral; and Grantor agrees to remain liable under the Settlement
Agreement no matter what action Creditor takes or fails to take under this
Agreement.

 

GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (A) Grantor has
the full right, power and authority to enter into this Agreement and to pledge
the Collateral to Creditor at the time and on the terms set out herein; and (B)
Creditor has made no representation to Grantor about Grantor's creditworthiness.

 

GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With
respect to the Collateral, Grantor represents and warrants to Creditor that:

 

Perfection of Security Interest. Grantor agrees to execute financing statements
to reflect Creditor's security interest in the Collateral. This is a continuing
Security Agreement and will continue in effect until the Indebtedness is paid in
full. Notwithstanding the foregoing, Creditor expressly authorizes Grantor to
execute, and hereby grants to Grantor an irrevocable power of attorney to
execute on Creditor’s behalf, financing statements, termination statements, and
such other documents as may be required to permit Grantor (a) to grant or
continue any senior security interest in favor of any Lender and to evidence any
such Lender’s senior security interest in any collateral of the Grantor,
including the Collateral; and (b) to remove the lien created hereunder following
satisfaction of the Indebtedness. Without limiting the foregoing, Creditor
hereby authorizes Grantor to amend any financing statements filed by Creditor
against Grantor as follows: “In accordance with a certain Subordinated Security
Agreement by and among the Creditor and Grantor, the Creditor will have a
subordinated security interest or lien , as defined in such agreement, and in
such event, Creditor has subordinated its security interest in any property of
the Grantor to the security interest or interests of any other secured creditor
of Grantor in all assets of the Grantor, notwithstanding the respective dates of
attachment or perfection of the security interest of the Grantor and any such
other secured creditor.”

 

Notices to Creditor. Following the occurrence of an Act of Insolvency, Grantor
will notify Creditor in writing at Creditor's address shown above (or such other
addresses as Creditor may designate from time to time) prior to any (1) change
in Grantor's name, (2) change in Grantor's assumed business name(s), (3) change
in Grantor's principal office address, or (4) conversion of Grantor to a new or
different type of business entity.

 

 

 
16

--------------------------------------------------------------------------------

 

 

No Violation. The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.

 

Enforceability of Collateral. To the extent the Collateral consists of accounts,
chattel paper, or general intangibles, as defined by the California Commercial
Code or the Uniform Commercial Code for the State of California, the Collateral
is enforceable in accordance with its terms, is genuine, and fully complies with
all applicable laws and regulations concerning form, content and manner of
preparation and execution. At the time any Account becomes subject to a security
interest in favor of Creditor, the Account shall be a good and valid account
representing an undisputed, bona fide indebtedness incurred by the account
debtor, for merchandise held subject to delivery instructions or previously
shipped or delivered pursuant to a contract of sale, or for services previously
performed by Grantor with or for the account debtor.

 

Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect.

 

Inspection of Collateral. Creditor and Creditor's designated representatives and
agents shall have the right to examine and inspect the Collateral wherever
located twice a year upon a written request submitted at least ten (10) business
days in advance.

 

Taxes, Assessments and Liens. Grantor will pay when due all taxes, assessments
and liens upon the Collateral, its use or operation upon this Agreement, upon
any promissory note or notes evidencing the Indebtedness, or upon any of the
Other Related Documents. Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay.

 

Compliance with Governmental Requirements. Grantor shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, now
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral. Grantor may contest in good faith any such law, ordinance
or regulation and withhold compliance during any proceeding, including
appropriate appeals, so long as Creditor's interest in the Collateral, in
Creditor's opinion, is not jeopardized.

 

Hazardous Substances. Grantor represents and warrants that the Collateral never
has been, and never will be so long as this Agreement remains a lien on the
Collateral, used in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened
release of any Hazardous Substance. Grantor hereby (1) releases and waives any
future claims against Creditor for indemnity or contribution in the event
Grantor becomes liable for cleanup or other costs under any Environmental Laws,
and (2) agrees to indemnify and hold harmless Creditor against any and all
claims and losses resulting from a breach of this provision of this Agreement.
This obligation to indemnify shall survive the payment of the Indebtedness and
the satisfaction of this Agreement.

 

Maintenance of Casualty Insurance. Grantor shall procure and maintain all risks
insurance, including without limitation fire, theft and liability coverage
together with such other insurance with respect to the Collateral, in each case,
as reasonably determined by the Grantor’s board of directors using its business
judgment.

 

 

 
17

--------------------------------------------------------------------------------

 

 

GRANTOR'S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Until an Act of
Insolvency has occurred, Grantor may have possession of the tangible personal
property and beneficial use of all the Collateral and may use it in any lawful
manner not inconsistent with this Agreement.

 

RIGHTS AND REMEDIES ON AN ACT OF INSOLVENCY. Creditor shall have all the rights
of a secured party under the California Commercial Code, but may only pursue its
rights and remedies under or pursuant to this Agreement and the California
Commercial Code, including, without limitation, any rights and remedies arising
as a result of any breach of any provision of this Agreement (including, without
limitation, any action for equitable relief), if an Act of Insolvency occurs.
For clarity, Creditor shall not be able to enforce its rights and remedies under
or granted by this Agreement, including, without limitation, any rights and
remedies arising as a result of any breach of any provision of this Agreement
(including, without limitation, any action for equitable relief), unless and
until an Act of Insolvency occurs.

  

SUBORDINATION. THIS AGREEMENT IS SUBORDINATE AND SUBJECT TO THE TERMS OF THE
LOAN AND SECURITY AGREEMENT BETWEEN SAAS CAPITAL FUNDING II , LLC AND
ACCELERIZE, INC. DATED MAY 5, 2016, AND THE LOAN AGREEMENT DATED AS OF MARCH 11,
2016 BY AND BETWEEN AGILITY CAPITAL II, LLC AND ACCELERIZE, INC. THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE GRANTOR SET FORTH
HEREIN, INCLUDING PROVISIONS ADDRESSING THE APPLICATION OF PAYMENTS AND PROCEEDS
OF COLLATERAL, ARE EXPRESSLY MADE SUBJECT TO THE INDEBTEDNESS, SECURITY
INTERESTS, OBLIGATIONS AND LIENS OF GRANTOR DISCLOSED IN SAID AGREEMENTS.
CREDITOR AGREES AND ACKNOWLEDGES THAT THE RIGHTS AND REMEDIES GRANTED TO IT
HEREUNDER, INCLUDING ANY RIGHTS TO FORECLOSE ON COLLATERAL ARE EXPRESSLY SUBJECT
TO THE TERMS OF THE AFORESAID AGREEMENTS. CREDITOR FURTHER AGREES AND
ACKNOWLEDGES THAT THIS AGREEMENT AND CREDITOR’S SUBORDINATION WILL BE SIMILARLY
SUBJECT, MUTATIS MUTANDIS, TO THE TERMS OF ANY FINANCING, LOAN, INDEBTEDNESS
AND/OR SECURITY AGREEMENT WHICH MAY BE ENTERED INTO BY GRANTOR AFTER THE DATE
HEREOF WITH LENDERS.

 

Without limiting the foregoing, all of the following shall apply:

 

Creditor shall and hereby does subordinate to each and every Lender, whether now
in existence or later arising, any security interest or lien that Creditor may
have in any property of Grantor. Notwithstanding the respective dates of
attachment or perfection of the security interests of Creditor and the security
interests of any Lender, all now existing and hereafter arising security
interests of any Lender in any property of Grantor and all proceeds thereof
shall at all times be senior to the security interests of Creditor. Upon the
occurrence of an Act of Insolvency, Creditor shall and hereby does (a)
acknowledge and consent to (i) Grantor granting to any Lender a security
interest in the Collateral, (ii) any Lender filing any and all financing
statements and other documents as deemed necessary by such Lender in order to
perfect or continue such Lender’s security interest in the Collateral, and (iii)
the entering into any and all documents with Grantor, (b) acknowledges and
agrees that the obligations due to any Lender shall be permitted under the
provisions of this Agreement, (c) acknowledges, agrees and covenants that
Creditor shall not contest, challenge or dispute the validity, attachment,
perfection, priority or enforceability of any Lender’s security interest in the
Collateral, or the validity, priority or enforceability of the any Lender’s
obligations to Creditor, and (d) acknowledges and agrees that the provisions of
this Agreement will apply fully and unconditionally even in the event that any
Lender’s security interest in the Collateral (or any portion thereof) shall be
unperfected.

 

 

 
18

--------------------------------------------------------------------------------

 

 

All Indebtedness is subordinated in right of payment to all obligations of
Grantor to any Lender now existing or hereafter arising, together with all costs
of collecting such obligations (including attorneys’ fees), including, without
limitation, all obligations under any agreement in connection with the provision
by any Lender to Grantor of products and/or credit services facilities,
including, without limitation, any letters of credit, cash management services
(including, without limitation, merchant services, direct deposit of payroll,
business credit cards, and check cashing services), interest rate swap
arrangements, and foreign exchange services, all interest accruing after the
commencement by or against Grantor of any bankruptcy, reorganization or similar
proceeding (such obligations, collectively, the “Senior Debt”).

 

Upon the occurrence of an Act of Insolvency, Creditor will not demand or receive
from Grantor (and Grantor will not pay to Creditor) all or any part of the
Indebtedness, by way of payment, prepayment, setoff, lawsuit or otherwise, nor
will Creditor exercise any remedy with respect to any property of Grantor, nor
will Creditor accelerate the Indebtedness, or commence, or cause to commence,
prosecute or participate in any administrative, legal or equitable action
against Grantor, until such time as (i) (a) the Senior Debt has been fully paid
in cash, (b) each Lender has no commitment or obligation to lend any further
funds to Grantor, and (c) all financing agreements between a Lender and Grantor
are terminated or (ii) each Lender consents in writing in its sole discretion on
a case by case basis to such action.

 

Upon the occurrence of an Act of Insolvency, until the Senior Debt has been
fully paid in cash and each Lender’s agreements to lend any funds to Grantor
have been terminated, Creditor irrevocably appoints Grantor as Creditor’s
attorney-in-fact, and grants to Grantor a power of attorney with full power of
substitution, in the name of Creditor or in the name of Grantor, for the use and
benefit of Grantor, without notice to Creditor, to perform at Grantor’s option
the following acts in any proceeding following any such Act of Insolvency (an
“Insolvency Proceeding”) involving Grantor to file the appropriate claim or
claims in respect of the Indebtedness on behalf of Creditor if Creditor does not
do so prior to 14 days before the expiration of the time to file claims in such
Insolvency Proceeding and if a Lender elects, in its sole discretion, to file
such claim or claims.

 

In addition to and without limiting the foregoing, upon an Act of Insolvency:
(x) until the Senior Debt has been fully paid in cash and a Lender’s agreements
to lend any funds to Grantor have been terminated, Creditor shall not commence
or join in any involuntary bankruptcy petition or similar judicial proceeding
against Grantor, and (y) if an Insolvency Proceeding occurs: (i) Creditor shall
not assert, without the prior written consent of each Lender, any motion,
objection or argument in respect of the Collateral in connection with any
Insolvency Proceeding which could otherwise be asserted or raised in connection
with such Insolvency Proceeding, including, without limitation, any motion,
objection or argument seeking adequate protection or relief from the automatic
stay in respect of the Collateral, (ii) each Lender may consent to the use of
cash collateral on such terms and conditions and in such amounts as it shall in
good faith determine without seeking or obtaining the consent of Creditor as (if
applicable) holder of an interest in the Collateral, (iii) if use of cash
collateral by Grantor is consented to by each Lender, Creditor shall not oppose
such use of cash collateral on the basis that Creditor’s interest in the
Collateral (if any) is impaired by such use or inadequately protected by such
use, or on any other ground, and (iv) Creditor shall not object to, or oppose,
any sale or other disposition of any assets comprising all or part of the
Collateral, free and clear of security interests, liens and claims of any party,
including Creditor, under Section 363 of the United States Bankruptcy Code or
otherwise, on the basis that the interest of Creditor in the Collateral (if any)
is impaired by such sale or inadequately protected as a result of such sale, or
on any other ground (and, if requested by the Lenders, Creditor shall
affirmatively and promptly consent to such sale or disposition of such assets),
if all Lenders have consented to, or support, such sale or disposition of such
assets.

 

 

 
19

--------------------------------------------------------------------------------

 

 

No amendment of the documents evidencing or relating to the Indebtedness
(including the Settlement Agreement) shall directly or indirectly modify the
provisions of this Agreement in any manner which might terminate or impair the
subordination of the Indebtedness or the subordination of the security interest
or lien that Creditor may have in any property of Grantor following the
occurrence of an Act of Insolvency.

 

 

 
20

--------------------------------------------------------------------------------

 

 

Other Rights and Remedies. Except as otherwise provided for in this Security
Agreement, the Creditor shall have all the rights and remedies of a secured
creditor under the provisions of the California Commercial Code, as may be
amended from time to time. In addition, Creditor shall have and may exercise any
or all other rights and remedies it may have available at law, in equity, or
otherwise. Notwithstanding any portion of the foregoing to the contrary,
Creditor shall not be able to enforce its rights and remedies under or granted
by this Agreement, including, without limitation, any rights and remedies
arising as a result of any breach of any provision of this Agreement (including,
without limitation, any action for equitable relief), unless and until an Act of
Insolvency occurs.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

 

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

Attorneys' Fees; Expenses. Grantor agrees to pay upon demand, but only in the
event of the occurrence of an Act of Insolvency, all of Creditor's costs and
expenses incurred in connection with or related to any efforts by Creditor to
collect on account of the Indebtedness owing to Creditor, including, without
limitation, Creditor's attorneys' fees and Creditor's legal expenses incurred in
connection with the preparation of and enforcement of this Agreement, all
efforts to collect on account of the Indebtedness, including the monitoring of
any bankruptcy of Grantor. Creditor may hire or pay someone else to help enforce
this Agreement, and Grantor shall pay the costs and expenses of such
enforcement. Costs and expenses include Creditor's attorneys' fees and legal
expenses whether or not there is a lawsuit, including attorneys' fees and legal
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), appeals, and any anticipated post-judgment
collection services. Grantor also shall pay all court costs and such additional
fees as may be directed by the court.

 

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Governing Law. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This
Agreement has been accepted by Creditor in the State of California.

 

Choice of Venue. If there is a lawsuit, subject to the jurisdiction of any court
overseeing an applicable Act of Insolvency, Grantor agrees upon Creditor's
request to submit to the jurisdiction of the courts of Orange County, State of
California.

 

Preference Payments. Any monies Creditor pays because of an asserted preference
claim in Grantor's bankruptcy will become a part of the Indebtedness and, at
Creditor's option, shall be payable by Grantor as provided in this Agreement.

 

No Waiver by Creditor. Creditor shall not be deemed to have waived any rights
under this Agreement unless such waiver is given in writing and signed by
Creditor. No delay or omission on the part of Creditor in exercising any right
shall operate as a waiver of such right or any other right. A waiver by Creditor
of a provision of this Agreement shall not prejudice or constitute a waiver of
Creditor's right otherwise to demand strict compliance with that provision or
any other provision of this Agreement. No prior waiver by Creditor, nor any
course of dealing between Creditor and Grantor, shall constitute a waiver of any
of Creditor's rights or of any of Grantor's obligations as to any future
transactions. Whenever the consent of Creditor is required under this Agreement,
the granting of such consent by Creditor in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Creditor.

 

 

 
21

--------------------------------------------------------------------------------

 

 

Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective with actually delivered, when actually received
by facsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantor agrees to
keep Creditor informed at all times of Grantor's current address.

  

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

 

Successors and Assigns. Subject to any limitations stated in this Agreement on
transfer of Grantor's interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns.

 

Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor's Indebtedness shall be paid in
full.

 

Time is of the Essence. Time is of the essence in the performance of this
Agreement.

  

 

 
22

--------------------------------------------------------------------------------

 

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the California Commercial Code:

 

Act of Insolvency. “Act of Insolvency” means the filing of a petition or
assigning of all assets for the benefit of creditors by Grantor or the filing of
an involuntary petition by a third party other than Creditor or any relative or
affiliate of Creditor or any other person acting for or on behalf of Creditor,
in each case, under the United States Bankruptcy Code or any other federal or
state bankruptcy, insolvency or similar law, whereby such petition is not
dismissed within a period of ninety (90) days.

 

Agreement. "Agreement" means this Subordinated Security Agreement, as this
Subordinated Security Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Subordinated Security
Agreement from time to time.

 

Collateral. "Collateral" means all of Grantor's right, title and interest in and
to all the Collateral as described in the Collateral Description section of this
Agreement.

 

Creditor. "Creditor" means Jeff McCollum, his successors and assigns.

  

Environmental Laws. "Environmental Laws" mean any and all state, federal and
local statutes, regulations and ordinances relating to the protection of human
health or the environment, including without limitation the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. Section 9601, et seq., the Superfund Amendments and Reauthorization Act
of 1986, Pub. L. No. 99-499, the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801, et seq., the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901, et seq., 6.5 through 7.7 of Division 20 of the California
Health and Safety Code, Section 25100, et seq., or other applicable state or
federal laws, rules, or regulations adopted pursuant thereto.

  

Grantor. "Grantor" means Accelerize Inc., a Delaware corporation.

 

Hazardous Substances. "Hazardous Substances" mean materials that, because of
their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Indebtedness. "Indebtedness" means all present and future obligations,
covenants, duties and indebtedness owed by Grantor to Creditor under the
Settlement Agreement.

 

 

 
23

--------------------------------------------------------------------------------

 

 

Lenders. Shall mean SaaS Capital Funding II, LLC, Agility Capital II LLC and any
other entity which replaces them or from whom the Company obtains financing for
a period of more than ninety (90) days the terms of which financing include the
requirement that there be a security interest in the Collateral or any other
property owned by the Creditor.

 

Related Documents. "Related Documents" means the Settlement Agreement and this
Agreement.

 

Settlement Agreement. "Settlement Agreement" means the Confidential Settlement
Agreement and Release executed by Grantor and Creditor dated November __, 2016.

 

GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS SUBORDINATED SECURITY
AGREEMENT AND AGREES TO ITS TERMS.

 

GRANTOR:         ACCELERIZE INC., a Delaware Corporation        

 

 

 

By:

 

 

 

 

 

      CREDITOR:         By:        Jeff McCollum  

 

 

 
24

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA

 

FOR THE COUNTY OF ORANGE

  

ACCELERIZE INC., a Delaware Corporation,

 

Plaintiff,

 

vs.

 

JEFF MCCOLLUM, an individual, and DOES 1-20, inclusive,

 

Defendants.

Case No.30-2015-00772908-CU-BC-CJC

 

(Related to Case No. 30-2015-00773093-CU-NP-CJC, McCollum v. Accelerize)

 

Assigned for all purposes to:

Hon. Frederick P. Horn, Dept. C31

 

JUDGMENT

[PURSUANT TO STIPULATION]

 

JEFF McCOLLUM, an individual,

 

Cross-Complainant,

 

vs.

 

ACCELERIZE INC., fka ACCELERIZE NEW MEDIA INC., dba CAKE MARKETING, a Delaware
corporation; and ROES 1-50, inclusive,

 

Cross-Defendants.

 

 

Complaint Filed:February 23, 2015

Trial Date:February 27, 2017

 

 

Pursuant to the Confidential Settlement Agreement and Release (“Agreement”)
between Plaintiff and Cross-Defendant Accelerize Inc. (“Accelerize”) and
Defendant and Cross-Complainant Jeff McCollum (“McCollum”)(hereinafter
collectively “the parties”), and good cause appearing therefor,

 

 

 
25

--------------------------------------------------------------------------------

 

 

THE COURT HEREBY FINDS:

 

1.     Accelerize filed a civil lawsuit against McCollum styled Accelerize Inc.
v. Jeff McCollum, on or about February 23, 2015, in Orange County Superior
Court, Case No. 30-2015-00772908-CU-BC-CJC (the “Accelerize Action”). Accelerize
claims in that Action that it is entitled to damages for fraud, breach of
contract, breach of fiduciary duty, misappropriation of trade secrets and
violation of the Computer Fraud and Abuse Act. On or about May 29, 2015,
McCollum filed a cross-complaint against Accelerize in the Accelerize Action
claiming that he is entitled to declaratory relief and damages for breach of
contract (the “Cross-Complaint”).

 

2.     McCollum filed a civil lawsuit against Accelerize styled Jeff McCollum v.
Accelerize Inc., fka Accelerize Media Inc., dba Cake Marketing, on or about
February 23, 2015, in Orange County Superior Court, Case No.
30-2015-00773093-CU-NP-CJC (the “McCollum Action”). McCollum claims in that
Action he is entitled to declaratory relief and damages for alleged violation of
California Commercial Code §8401 and breach of fiduciary duty arising from
Accelerize’s delay in removing a restrictive legend from a share certificate
representing 1.89 million shares of Accelerize stock owned by McCollum.

 

 

 
26

--------------------------------------------------------------------------------

 

 

3.     On or about November 29, 2016, McCollum and Accelerize entered into the
Agreement resolving all claims in the Accelerize Action and the McCollum Action.
As part of the Agreement, Accelerize agreed to pay McCollum two million seven
hundred thousand dollars (“2,700.000.00) (the “Settlement Sum”) in the amount of
one million dollars ($1,000,000.00) (the “Initial Payment”), plus one million
seven hundred thousand dollars ($1,700,000.00) payable in forty-eight (48) equal
monthly payments (the “Installment Payments”).

 

4.     The Agreement further provide that in the event that Accelerize fails to
make any of its Installment Payments to McCollum, Accelerize had ten (10)
business days to cure its default from the date that McCollum’s counsel provides
notice of default to Accelerize or its litigation counsel. If Accelerize’s
default was not cured within ten (10) business days of McCollum’s written notice
of default, then McCollum has the right to file this Stipulated Judgment in the
amount of one million seven hundred thousand dollars ($1,700,000.00)
(“Judgment”) less any Installment Payments made by Accelerize.

 

5.     Accelerize has thus far made a total of _________ payments totaling
$____________. On ____________, 20___, Accelerize defaulted on its Installment
Payment obligations. Accelerize further failed to cure its default on
____________, 20___ after receiving proper notice pursuant to the Agreement on
____________, 20___.

 

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Judgment be entered in favor
of McCollum and against Accelerize in the amount of $________________.

 

  

DATED:_____________________

   

 

 

 

Hon. Frederick P. Horn

 

 

 

Superior Court Judge

 

 

 

 
27

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

ADDENDUM TO RELEASE OF ALL CLAIMS

 

I, Jeff McCollum, (hereinafter referred to as "Claimant"), individually and on
behalf of Claimant's heirs, executors, administrators and assigns, as additional
consideration for the settlement agreement referenced in the RELEASE OF ALL
CLAIMS to which this ADDENDUM is attached and of which this ADDENDUM is a part
(hereinafter referred to as "the settlement agreement"), further recite,
warrant, represent and agree as follows:

 

Claimant understands, acknowledges and agrees that:

 

1.

In reaching the settlement agreement, the parties have given considerable
attention to whether Claimant is entitled to Social Security disability benefits
pursuant to 42 U.S.C. § 423. It is not the intention of any party to the
settlement agreement to shift to Medicare responsibility for payment of medical
expenses for the treatment of the injuries that Claimant sustained as result of
the incident referenced in the settlement agreement (hereinafter referred to as
"the incident"). However, the settlement agreement is intended to foreclose the
released parties from responsibility for future payments of any medical expenses
and prescription drug expenses related to the incident and Claimant's injuries
that Claimant sustained as a result of the incident.

 

2.

The released parties have expressly denied all liability for any damages as a
result of the incident and dispute the reasonableness and necessity of past and
future medical treatment and expenses allegedly incurred regarding Claimant's
injuries resulting from the incident.

 

3.

Because Claimant's injuries resulting from the incident were sustained on or
after December 5, 1980, the sections of the Social Security Act known as the
Medicare Secondary Payer ("MSP") law (42 U.S.C. Section 1395y[b]) and federal
regulations adopted by the federal government to implement this law (including
42 C.F.R. Part 411) have been considered by the parties. These laws and
regulations are collectively referred to herein as the "MSP provisions."
Detailed information regarding the MSP provisions is available at the Centers
for Medicare & Medicaid Services website at http://www.cms.hhs.gov/; a summary
of the Medicare Secondary Payer Recovery Claim Process is available at
http://www.cms.hhs.gov/MSPRecovClaimPro/.

 

4.

Pursuant to the MSP provisions, Medicare is not required to make and does not
make payment for covered items or services to the extent that payment has been
made, or can reasonably be expected to be made, under a liability insurance
policy or plan. Liability insurance means insurance (including a self-insured
plan) that provides payment based on legal liability for injury or illness or
damage to property, and includes, but is not limited to, automobile liability
insurance, uninsured motorist insurance, underinsured motorist insurance,
homeowners' liability insurance, malpractice insurance, product liability
insurance, and general casualty insurance.

 

 

 
28

--------------------------------------------------------------------------------

 

 

5.

However, pursuant to the MSP provisions, under certain circumstances, Medicare
may make conditional payments which are conditioned on reimbursement to Medicare
to the extent that payment with respect to the same items or services could have
been made under a liability insurance policy or plan. These conditional payments
are subject to later recovery by Medicare if there is a settlement, judgment,
award or other payment.

 

6.

Regarding these conditional payments, Medicare has a statutory direct right of
recovery, a right that takes precedence over the claims of any other party, from
anyone, including but not limited to the Medicare beneficiary, who receives
payment directly or indirectly from the proceeds of a liability insurance
payment, as well as from the liability insurer or plan making the payment. A
failure to fully comply with the MSP provisions can result in a recovery action
by Medicare seeking reimbursement of Medicare payments that Medicare was not
required to make and penalties. 42 C.F.R. §411.24.

 

7.

It is the understanding of the parties that the MSP provisions do not apply, and
that compliance with these provisions is not required, regarding Claimant's
claim for injuries which is the subject of the settlement agreement as Claimant
has expressly represented and warranted, and hereby again expressly represents
and warrants, that:

 

 

a.

Medicare has made no conditional payments for any medical expense or
prescription drug expense related to Claimant's injuries sustained in the
incident.

 

 

b.

Claimant is not, nor has Claimant ever been, a Medicare beneficiary.

 

 

c.

Claimant is not currently receiving Social Security Disability Benefits.

 

 

d.

Claimant has not applied for Social Security Disability Benefits.

 

 

e.

Claimant has not been denied Social Security Disability Benefits.

 

 

f.

Claimant has not appealed from a denial of Social Security Disability Benefits.

 

 

g.

Claimant is not in End Stage Renal Failure.

 

 

h.

Claimant does not expect to become eligible for Medicare benefits within the
next 30 months.

 

 

i.

No liens, including but not limited to liens for medical treatment by hospitals,
physicians, or medical providers or suppliers of any kind, have been filed
regarding the treatment of Claimant's injuries sustained as a result of the
incident.

 

 

 
29

--------------------------------------------------------------------------------

 

 

8.

Claimant is aware that each liability insurer paying the settlement is relying
on Claimant's representations and warranties stated in Paragraph 7, and each of
them, and that each such insurer reasonably expects that each such
representation and warranty by Claimant is true.

 

Claimant is of sound mind and body and fully capable of reading and
understanding this ADDENDUM. Claimant understands the consequences of Claimant's
failure to comply with the MSP provisions referenced in this ADDENDUM.

 

Done in                 County, of                 State this                
day of the month                 in the year                .

 

 

 

   

 

 

 

JEFF McCOLLUM

 

  

STATE OF                                                        §

                                                                           §

COUNTY OF                                                    §

 

Before me, the undersigned notary public in and for said state, on this day
personally appeared               , known to me to be the person whose name is
subscribed to the foregoing instrument, who acknowledged to me that he/she
executed the same for the purposes and consideration therein expressed.

 

Given under my hand and seal of office this the                 day of the month
                in the year                .

 

 

 

   

 

 

 

NOTARY PUBLIC

 

       

 

 

IN AND FOR THE STATE OF

 

            My Commission Expires: _______________  

 

 

 
30

--------------------------------------------------------------------------------

 

  

EXHIBIT D

CALL & JENSEN

A Professional Corporation

Jon E. Jensen, Bar No. 66315

David R. Sugden, Bar No. 218465

J. Randall Boyer, Bar No. 290003

610 Newport Center Drive, Suite 700

Newport Beach, CA 92660

Tel:     (949) 717-3000

Fax:     (949) 717-3100

dsugden@calljensen.com

rboyer@calljensen.com

 

Attorneys for Defendant and Cross-Complainant

Jeff McCollum

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA

 

FOR THE COUNTY OF ORANGE

 

 

ACCELERIZE INC., a Delaware Corporation,

 

Plaintiff,

 

vs.

 

JEFF MCCOLLUM, an individual, and DOES 1-20, inclusive,

 

Defendants.

Case No.30-2015-00772908-CU-BC-CJC

 

(Related to Case No. 30-2015-00773093-CU-NP-CJC, McCollum v. Accelerize)

 

Assigned for all purposes to:

Hon. Frederick P. Horn, Dept. C31

 

STIPULATION TO A SETTLEMENT AND TO HAVE COURT RETAIN JURISDICTION TO ENFORCE
SETTLEMENT; AND [PROPOSED] ORDER THEREON

 

 

JEFF McCOLLUM, an individual,

 

Cross-Complainant,

 

vs.

 

ACCELERIZE INC., fka ACCELERIZE NEW MEDIA INC., dba CAKE MARKETING, a Delaware
corporation; and ROES 1-50, inclusive,

 

Cross-Defendants.

 

FILED UNDER SEAL

 

 

  

 

 

 

Complaint Filed:February 23, 2015

Trial Date:February 27, 2017

 

 

 
31

--------------------------------------------------------------------------------

 

   

Plaintiff and Cross-Defendant Accelerize Inc. (“Accelerize”) and Defendant and
Cross-Complainant Jeff McCollum (“McCollum”)(hereinafter collectively, “the
parties”), hereby stipulate and declare as follows:

 

1.     Accelerize filed a civil lawsuit against McCollum styled Accelerize Inc.
v. Jeff McCollum, on or about February 23, 2015, in Orange County Superior
Court, Case No. 30-2015-00772908-CU-BC-CJC (the “Accelerize Action”). Accelerize
claims in that Action that it is entitled to damages for fraud, breach of
contract, breach of fiduciary duty, misappropriation of trade secrets and
violation of the Computer Fraud and Abuse Act. On or about May 29, 2015,
McCollum filed a cross-complaint against Accelerize in the Accelerize Action
claiming that he is entitled to declaratory relief and damages for breach of
contract (the “Cross-Complaint”).

 

 

 
32

--------------------------------------------------------------------------------

 

 

2.     McCollum filed a civil lawsuit against Accelerize styled Jeff McCollum v.
Accelerize Inc., fka Accelerize Media Inc., dba Cake Marketing, on or about
February 23, 2015, in Orange County Superior Court, Case No.
30-2015-00773093-CU-NP-CJC (the “McCollum Action”) (the “Accelerize Action,”
“Cross-Complaint,” and “McCollum Action” are referred to collectively as the
“Actions”). McCollum claims in the McCollum Action he is entitled to declaratory
relief and damages for alleged violation of California Commercial Code §8401 and
breach of fiduciary duty arising from Accelerize’s delay in removing a
restrictive legend from a share certificate representing 1.89 million shares of
Accelerize stock owned by McCollum.

 

3.     On or about November 14, 2016, McCollum and Accelerize entered into a
Confidential Settlement Agreement and Release (“Agreement”) resolving all claims
in the Actions. As part of the Agreement, Accelerize agreed to pay McCollum two
million seven hundred thousand dollars (“2,700.000.00) (the “Settlement Sum”) in
the amount of one million dollars ($1,000,000.00) (the “Initial Payment”), plus
one million seven hundred thousand dollars ($1,700,000.00) payable in
forty-eight (48) equal monthly payments (the “Installment Payments”).

 

4.     Pursuant to Code of Civil Procedure section 664.6, the parties request
the Court to retain jurisdiction over this case, and the parties, until after
the Agreement is performed in full for purposes of enforcing the Agreement. This
includes tolling any applicable statute, rule, or court order affecting timely
prosecution of the Actions.

 

5.      The parties hereby warrant and guaranty that each person whose signature
appears hereon has been duly authorized and has full authority to execute this
Stipulation on behalf of each of the parties hereto. This Stipulation may be
executed in one or more counterparts.

 

 
33

--------------------------------------------------------------------------------

 

 

 

ACCELERIZE INC.

 

 

 

 

 

 

 

 

 

DATED: November____, 2016 

By:

 

 

 

 

 

 

 

 

 

 

        DATED: November____, 2016 By:         JEFF McCOLLUM  

 

 

 

LEWIS BRISBOIS BISGAARD & SMITH LLP

 

 

 

 

 

 

 

 

 

DATED: November____, 2016

By:

 

 

 

 

William Archer

 

 

 

Attorneys for Accelerize Inc.

 

  

 

 

CALL & JENSEN

 

 

 

 

 

 

 

 

 

DATED: November____, 2016

By:

 

 

 

 

David R. Sugden

 

 

 

Attorneys for Jeff McCollum

 

 

 

 
34

--------------------------------------------------------------------------------

 

 

[PROPOSED] ORDER

 

Based on the stipulation of the parties, it is hereby ordered that the Court
shall retain jurisdiction over the Actions, and the parties to it, until full
performance of the terms of the settlement have been accomplished for purposes
of enforcing the terms of the settlement.

 

IT IS SO ORDERD:

 

DATED:                                                

By:

 

 

 

 

Hon. Frederick P. Horn

 

 

 

Superior Court Judge

 

 

 

35